Citation Nr: 0712486	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether an extraschedular evaluation is warranted from July 
9, 2002, for post traumatic osteoarthritis of the right knee 
status partial post-medial meniscectomy (right knee 
disability), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1987 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post traumatic osteoarthritis of the right 
knee, status post partial medial meniscectomy (right knee 
disability), and assigned a 10 percent rating effective from 
July 9, 2002.  That 10 percent disability rating remains in 
effect at the present time.

In December 2003, the veteran testified at a videoconference 
hearing before the undersigned.  In May 2004, the Board 
remanded the veteran's appeal for additional evidentiary 
development.  

In February 2007, the Board denied entitlement to a schedular 
rating higher than 10 percent for his right knee disability, 
for the period since July 9, 2002.  The Board also remanded 
the appeal, primarily for referral of the case to the 
Director of the Compensation and Pension Service for their 
consideration of the appellant's entitlement to an 
extraschedular rating for his right knee disability. 

At the December 2003 videoconference hearing, the veteran 
raised the issue of entitlement to service connection for a 
gastrointestinal disorder secondary to the pain medications 
used for his service-connected right knee disorder.  The 
veteran has also raised the issue of entitlement to a total 
disability evaluation based on individual unemployability.  
As these issues had not been developed for appellate review 
and were not intertwined with the issue on appeal, they were 
referred to the RO by the May 2004 remand for appropriate 
action.  As no action had been taken to date, in February 
2007, these issues were again referred to the RO for 
appropriate development.  No development subsequently having 
been taken, the Board refers these matters to the RO for yet 
a third time.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

As noted above, in February 2007 the Board remanded the 
veteran's appeal, primarily for referral of his case to the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating for a right knee 
disability.  If the benefit sought on appeal remained denied, 
the appellant and his representative were to be provided with 
a supplemental statement of the case (SSOC).  As neither of 
these actions was accomplished, a further remand to act on 
the Board's February 2007 remand instructions is thus in 
order.  Stegall v. West, 11 Vet. App. 271 (1998).

The record includes multiple references concerning the 
veteran's ability to work.  In August 2003, a Social Security 
Administration (SSA) Office of Hearings and Appeals decision 
reported a number of pertinent findings pertaining to the 
veteran's bilateral knee disorders.  The decision was signed 
by an Administrative Law Judge (ALJ).  It found, inter alia, 
that the claimant had not engaged in substantial gainful 
employment since November 1, 2001, that his assertions 
concerning his ability to work were credible, and that he was 
unable to perform the requirements of his past relevant work.  
It also found that he had no transferable skills and was 
incapable of making an adjustment to any type of work that 
existed in significant numbers in the national economy.  

Most significantly, the August 2005 VA examiner of the 
veteran's right knee diagnosed significant occupational 
effects of his right knee disability on his current life.  
The right knee disability's impact on occupational activities 
cited by the VA examiner included decreased mobility, 
problems with lifting and carrying, difficulty reaching, lack 
of stamina, weakness or fatigue, decreased strength, and 
lower extremity pain.  The VA examiner cited increased 
absenteeism as a resulting work problem caused by the 
veteran's disability.  In sum, both an SSA ALJ and a VA 
examiner have concluded that the veteran's employability is 
significantly impaired by his knee disorders.

In the October 2005 SSOC, the AMC stated that the case did 
not warrant an extraschedular evaluation because "there is 
no evidence that the current issue presents such an unusual 
disability case as to render impractical the application of 
the regular standards."  Accordingly, the RO did not refer 
the case to the Director of the Compensation and Pension 
Service for extraschedular consideration.  38 C.F.R. § 3.321 
(2006).  The Board disagrees with that finding.

Based upon the Board's review of the above-discussed evidence 
concerning the veteran's employability, and particularly the 
August 2005 VA medical opinion stating that the veteran's 
service-connected right knee disability "significantly" 
interfered with his present employment, this case must be 
referred to the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). In the Board's opinion, such 
"circumstances" are present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim of 
extraschedular rating for his right knee 
disability, under the provisions of 38 
C.F.R. § 3.321(b)(1), as outlined by 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App 473 (2006).  

2.  The case must be referred to the 
Director of the Compensation and Pension 
Service for consideration of an  
extraschedular rating for a right knee 
disability, under the provisions of 38 
C.F.R. § 3.321(b)(1).  This action should 
be taken in light of the evidence of 
record, to particularly include the August 
2005 VA medical opinion concerning a 
"significant" interference with the 
veteran's employability.  If the benefit 
sought remains denied, the appellant and 
his representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2006). 


